FILED
                           NOT FOR PUBLICATION                              JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30336

              Plaintiff - Appellee,              D.C. No. 3:08-cr-05775-RBL-1

  v.
                                                 MEMORANDUM *
ANDRES HERNANDEZ-VARGAS,

              Defendant - Appellant.



                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted July 13, 2010 **
                               Seattle, Washington

Before: RYMER and N.R. SMITH, Circuit Judges, and WALTER, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Donald E. Walter, Senior United States District Judge
for the Western District of Louisiana, sitting by designation.
      Andres Hernandez-Vargas appeals his conviction for possession of

methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1)

and 841(b)(1)(A). We affirm the district court’s denial of Hernandez-Vargas’s

motion to suppress.

1. At the time of the seizure, the officers had received a tip from a reliable

confidential informant and had corroborated that tip; this constitutes probable

cause. United States v. Trejo-Zambrano, 582 F.2d 460, 463 (9th Cir. 1978).

2. The officers did not exceed the scope of the search permissible, because the

officers could search the vehicle “as thorough[ly] as a magistrate could authorize in

a warrant particularly describing the place to be searched.” United States v. Ross,

456 U.S. 798, 800 (1982) (internal quotation marks omitted).

3. Hernandez-Vargas’s comments made to Officer Wheeler are admissible,

because they were voluntarily made during a routine traffic stop. Berkemer v.

McCarty, 468 U.S. 420, 438–41 (1984).

      Assuming without deciding that Hernandez-Vargas’s subsequent comments

to Officer Burns and Agent Grimm were taken in violation of his rights under

Miranda v. Arizona, 384 U.S. 436 (1966), we find such error “harmless beyond a

reasonable doubt.” Chapman v. California, 386 U.S. 18, 24 (1967); see, e.g.,




                                           2
United States v. Butler, 249 F.3d 1094, 1101 (9th Cir. 2001) (holding improper

admission of comments harmless because of overwhelming evidence of guilt.)

      AFFIRMED.




                                        3